Citation Nr: 0920837	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1310 including service connection for the 
cause of the veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter
ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945 and from February 1946 to October 1947. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 

The appellant seeks benefits as the Veteran's surviving 
spouse. 

The appellant testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file. 

In July 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 

In April 2009, the appellant submitted correspondence to the 
Appeals Management Center in response to a March 2009 
supplemental statement of the case.  The Board carefully 
reviewed and will consider the appellant's statements.  
However, the Board concludes that the evidence and argument 
provided in the correspondence are cumulative of that already 
of record and have been considered by the agency of original 
jurisdiction.  Therefore, an additional supplemental 
statement of the case is not required.  38 C.F.R. § 19.31 
(2008).  
FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2003.  The cause of death 
listed on the death certificate was respiratory failure as a 
consequence of pneumonia and metastatic lung cancer.   

2.  The appellant is the Veteran's surviving spouse. 

3.  The Veteran's respiratory arrest, pneumonia, and 
metastatic lung cancer occurred many years after service and 
were not related to any aspect of service.  

4.  The Veteran's service-connected posttraumatic stress 
disorder did not substantially and materially contribute to 
the cause of the Veteran's death.  

5.  The Veteran was permanently and totally disabled as a 
result of service-connected PTSD from February 2001 until his 
death in June 2003.  

6.  The Veteran was not a former prisoner of war.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the Veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).  

2.  The criteria for Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.1, 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided notice in correspondence in July 2003 did not 
meet all the requirements.  The notice provided the general 
criteria for entitlement to DIC under the two applicable 
statutes but did not provide a listing of the disabilities 
for which the veteran was service-connected during his 
lifetime.  The record showed that the veteran was service-
connected with a 100 percent rating for post-traumatic stress 
disorder effective in February 2001.  The notice did provide 
the criteria to substantiate a DIC claim based on a condition 
not yet service-connected and provided an explanation of the 
appellant's and VA's respective duties for obtaining 
evidence.  

Therefore, the duty to notify was not satisfied prior to the 
initial unfavorable decision.  In order to determine whether 
to proceed with the adjudication, the Board will examine 
whether the error was prejudicial to the appellant and 
affected the essential fairness of the adjudication.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant submitted statements in August 2003, September 
2003, June 2004, and October 2004 that demonstrated the 
appellant's actual knowledge of the veteran's service 
connection and total rating for post-traumatic stress 
disorder.  The appellant also addressed the Veteran's 
statements to her and to his medical treatment providers that 
he had been a prisoner of war.  The appellant provided 
additional lay evidence at a May 2008 Board hearing regarding 
the Veteran's war experiences and PTSD symptoms.  Therefore, 
the Board concludes that the appellant had actual knowledge 
of the Veteran's service-connected disability and that his 
contended status as a prisoner of war would be considered.  
Subsequent to receiving the statements, the RO and Appeals 
Management Center provided a statement of the case and 
supplemental statement of the case with an opportunity to 
respond. These documents contained the applicable criteria 
and explained why the claims had been denied.  Based on these 
notices and the VCAA letter which explained what types of 
evidence could be submitted, the Board also concludes that a 
reasonable person could be expected to understand what was 
required to substantiate the claim based on the information 
that was provided by VA.  Therefore, the Board concludes that 
the notice errors did not affect the essential fairness of 
the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA requested from the 
appellant the identity of medical care providers who treated 
the Veteran prior to his death, but the appellant responded 
that all available treatment records had already been 
obtained and submitted.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as an infantryman in the 110th Infantry 
Regiment with combat service in the European Theater of 
Operations and was awarded the Combat Infantryman Badge.  

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1310 
including service connection for the cause of death because 
the Veteran experienced panic attacks associated with PTSD 
that were a primary or contributing cause of respiratory 
failure.  The appellant also contends that she is entitled to 
DIC under 38 U.S.C.A. § 1318 because the Veteran was a 
prisoner of war and was rated as totally disabled from 
service-connected PTSD for greater than one year prior to his 
death.  

Service Connection for the Cause of Death
 
Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors). 

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).  

The Veteran died on June [redacted], 2003.  The cause of death listed 
on the death certificate was respiratory failure as a 
consequence of pneumonia and metastatic lung cancer.   

At the time of his death, the Veteran had the following 
service-connected disability: posttraumatic stress disorder 
(PTSD), rated as 100 percent disabling.  For pension 
purposes, the Veteran had the following nonservice-connected 
disabilities: residuals of a surgical resection of a squamous 
cell carcinoma of the right lung, rated as 100 percent 
disabling; right leg residuals due to a cerebrovascular 
accident, rated as 20 percent disabling; and residuals of a 
right pneumothorax, rated as 10 percent disabling.  The 
Veteran had been rated as permanently and totally disabled 
since November 1999 for pension purposes.  However, the 
effective date for service-connected compensation for PTSD 
was February 2001.   

Service treatment and additional service personnel records 
were not recovered as the National Personnel Records Center 
reported that the records were destroyed in a fire.  

In May 1999, the Veteran sought VA treatment for weakness and 
numbness of the right knee and loss of control of his right 
foot.  An examiner noted the Veteran's report that he had not 
seen a physician in thirty years.  He denied a history of 
cancer, pneumonia, asthma, or other lung problems but 
reported a history of arthritis and tobacco use.  The Veteran 
also reported problems sleeping and symptoms noted by the 
examiner as related to PTSD.  Laboratory testing and imaging 
revealed dysplastic squamous cells and a right apical 
pulmonary lesion.  A biopsy confirmed the presence of 
squamous cell carcinoma.  In July 1999, the Veteran underwent 
an upper right lobectomy.  A post-operative complication was 
a small apical pneuomothorax that resolved.  There was no 
indication of metastasis to other organs at that time. 
Examiners noted that the right foot problem included 
arthritis and possible residuals of a cerebrovascular 
accident.   

In January 2000, the Veteran underwent an initial VA 
psychiatric evaluation. The examiner noted the Veteran's 
reports of anxiety spells since the lung surgery in July 
1999.  The spells included restlessness, racing heartbeat, a 
choking sensation, and shortness of breath.  The examiner 
noted that a private physician had prescribed medication for 
anxiety.  The Veteran also reported that he experienced 
difficulty sleeping and that he used to have recurring 
thoughts of his combat experiences but none in the most 
recent years. The Veteran did not discuss the details of his 
experiences.  The examiner diagnosed depression and anxiety 
related to surgery and subsequent limitation of activities.  
However, in follow-up treatment sessions, examiners noted the 
Veteran's more specific recurrent thoughts of his wartime 
experiences.  

In October 2000, the Veteran was hospitalized for three weeks 
with symptoms of confusion and disorientation.  An examiner 
diagnosed a mood disorder and electrolyte imbalance with 
possible strokes and cardiac arrhythmia.  In February 2001, a 
VA psychologist noted the Veteran's reports of daily anxiety, 
irritability, worry, and a panic feeling with recurrent 
nightmares and flashbacks of his war experiences.  The 
psychologist diagnosed PTSD.  In May 2001, a VA psychiatrist 
noted that the Veteran used a wheelchair and constant oxygen.  
The Veteran continued to report recurrent nightmares, 
insomnia, and difficulty concentrating.  VA examiners in 
July, August and November 2001 noted these symptoms and that 
the Veteran reported awakening from nightmares with a choking 
sensation and an inability to get his breath.  

In May 2002, a computed tomography scan of the lungs showed a 
new left lung tumor.  The new growth was evaluated over the 
next five months.  In June 2002, computed tomography scans 
confirmed a mass in the upper left lobe and two sub 
centimeter nodules in the lower left lobe.  In October 2002, 
a VA attending physician noted that the veteran was short of 
breath on examination.  After a discussion of treatment 
options, the Veteran declined radiation and chemotherapy and 
further surgery as it would require tissue replacement and 
could lead to ventilator dependence.  A repeat scan in April 
2003 showed interval enlargement of the mass and two carinal 
or precarinal lymph nodes.  Although the Veteran's mental 
health examiners noted that anxiety symptoms included a 
choking sensation and difficulty catching his breath on 
awakening, medical examiners attributed the respiratory 
symptoms to pulmonary disease and did not note or comment on 
any recurring respiratory symptoms related to anxiety 
attacks.  The Veteran was receiving hospice care when he was 
taken to a private hospital and died in June 2003.  

In statements in July 2003 and June 2004, the appellant noted 
that the Veteran had experienced bronchial pneumonia on 
several occasions since service that she related to his 
exposure to extreme cold weather in service.  The appellant 
stated that the Veteran had been taken to a hospital 
overnight on June 18, 2003 with symptoms of a suspected heart 
attack and was placed on a ventilator.  The appellant stated 
that the symptoms were similar to panic attacks that she had 
observed in the past and that the physicians at the hospital 
were not familiar with the Veteran's history.  

In June 2004 letter, a private physician noted his 
familiarity with the Veteran's reported combat experiences 
but did not discuss any clinical care or comment on the 
Veteran's recurrent symptoms. 

In a May 2008 Board hearing, the appellant stated that the 
Veteran experienced anxiety attacks since her first year of 
marriage in 1964.  The panic attacks led to bouts of 
depression.  The appellant stated that the Veteran also 
experienced bronchial pneumonia starting in the late 1950s.  
The appellant acknowledged that a physician had never advised 
her of a connection between the Veteran's PTSD and pulmonary 
disorder.  However, a physician did advise her that the lung 
disease was not related to tobacco use.  The appellant stated 
that near the end of the Veteran's life, his mental disorder 
caused him to lose the will to live.  She again stated that 
the hospital physicians were not familiar with the Veteran's 
history and that the symptoms that caused him to be admitted 
to the hospital were not those of a heart attack but rather 
were similar to his recurrent panic attacks.  

In its July 2008 remand, the Board requested that the 
appellant provide the names and addresses and authorize the 
recovery of medical records from the private hospice, 
hospital, and physicians who provided treatment of the 
Veteran in the period of time leading to his death in June 
2003.   VA requested the information and authorization in 
November 2008.  The same month, the appellant responded that 
she had provided all the records she had to VA before and at 
the time of her hearing.  No additional information has been 
received, and no private records have been obtained.  

The Board concludes, regrettably, that service connection for 
respiratory arrest, pneumonia, and metastatic lung cancer is 
not warranted.  Service treatment records could not be 
recovered.  The Board is mindful that whenever relevant 
records may have been destroyed while in possession of the 
Government, VA's duty to assist is heightened.  Dixon v. 
Derwinski, 3. Vet. App. 261 (1993).   Here, there is no 
evidence of symptoms, diagnoses, or treatment for pneumonia, 
pulmonary cancer, or other respiratory disease for many 
decades after service.  The Board acknowledges the 
appellant's statements that the Veteran experienced bronchial 
pneumonia and anxiety attacks in the late 1950s.  The 
appellant is competent to report on the symptoms she observed 
at that time.  However, the Board places less probative 
weight on the lay statements as they pertain to service 
connection because the episodes occurred over ten years after 
service and because there is no medical evidence that the 
symptoms were related to exposure to cold weather in service.  
Although the appellant sincerely believes that the episodes 
were related to cold exposure in service, as a layperson, the 
appellant does not possess the necessary knowledge of medical 
principles, and her assertions, standing alone, are not 
probative as to the etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)

Moreover, in VA medical records in May 1999, examiners noted 
that the Veteran denied any history of respiratory diseases 
and that he had not seen a physician in 
30 years.  Although the Veteran's pulmonary physicians noted 
a history of tobacco use, none of the examiners noted an 
awareness of a history of pneumonia or earlier occurrences of 
lesions of the lung, and none commented on any relationship 
between the pulmonary diseases and any aspect of service.   

The Board further concludes that symptoms associated with 
PTSD were not a primary or contributing cause of death.  On 
the death certificate, the attending physician noted that the 
Veteran died from respiratory arrest as a result of a 
pneumonia infection and the consequences of metastatic lung 
cancer.  The deteriorating course of the pulmonary cancer is 
well documented in the VA medical records.  The Veteran was 
advised of the serious deterioration of his pulmonary disease 
and the options for radiation, chemotherapy, or surgery.  The 
Veteran was using continuous oxygen prior to his death.  None 
of the VA medical providers noted a relationship between PTSD 
and pulmonary disease. 

The Board acknowledges the appellant's statement that the 
physicians who treated the Veteran at a private hospice and 
hospital in the period leading to his death were not aware of 
the Veteran's PTSD.  The Board requested authorization to 
obtain the relevant clinical records but the appellant 
replied that all evidence has previously been provided.  The 
appellant acknowledged at the hearing that she had not been 
advised by a physician of any relationship between PTSD and 
pulmonary disease.  Nevertheless, the Veteran was admitted to 
the private hospital five days prior to his death when the 
attending physicians would have had the opportunity to obtain 
any relevant history from the hospice, other medical 
providers, or the Veteran's family.  The attending physicians 
would also have been able to observe any panic attacks 
related to PTSD and noted a contributing cause on the death 
certificate if warranted. 

Moreover, the records of VA treatment for PTSD showed that 
the Veteran experienced shortness of breath and a choking 
sensation during an anxiety attack and when awakening from a 
nightmare.  However, there are no reports by the Veteran or 
comments from his mental health examiners that these episodes 
were severe, would progress to complete respiratory arrest, 
or would require emergency medical intervention.  

Regrettably, the Board again acknowledges the appellant 
sincerely held belief that the Veteran's respiratory arrest 
was actually a panic attack associated with PTSD.  However, 
the Board places greater probative weight on the aggregate of 
the available medical records and death certificate that 
indicate the Veteran's death was the result of deteriorating 
pulmonary disease with no relationship to PTSD.  The Board 
has considered whether a medical opinion is necessary to 
decide the claim but finds that it is not.  There is no 
competent evidence of record indicating that there may be a 
relationship between the disorders that caused the Veteran's 
death and active service many decades earlier or that his 
service-connected disability caused or contributed to cause 
death.  See 38 U.S.C.A. § 5103A(a).

The great weight of the credible and probative evidence is 
that the Veteran's pneumonia and metastatic lung cancer first 
manifested many years after service and were not related to 
service or a service-connected disability, and that the 
Veteran's service-connected PTSD was not a primary or 
contributing cause of death.  Therefore, entitlement to 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1310 is not warranted.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

DIC for Permanent and Total Disability

DIC for a surviving spouse is also authorized in cases where 
a veteran's death was not service-connected, provided that 
the veteran was in receipt of or entitled to receive 
compensation at the rate of a 100 percent (total) rating due 
to service-connected disability for a period of at least 5 
years from the date of his discharge or release from active 
duty, for 10 or more years immediately preceding his death, 
or for a continuous period of not less than 1 year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999. 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran had been rated as permanently and totally 
disabled due to service-connected PTSD since February 2001.  
As this period starts greater than five years from the date 
of discharge but is less than 10 years immediately preceding 
his death, the dispositive issue is whether the Veteran was a 
former prisoner of war (POW).  

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force. 
38 C.F.R. § 3.1(y).  VA shall accept the findings of the 
appropriate service department that a person was a prisoner 
of war during a period of war unless a reasonable basis 
exists for questioning it.  Such findings shall be accepted 
only when detention or internment is by an enemy government 
or its agents. 38 C.F.R. 
§ 3.1(y)(1).  The Director of the Compensation and Pension 
Service, VA Central Office, shall approve all VA regional 
office determinations establishing or denying POW status, 
with the exception of those service department determinations 
accepted under paragraph (y)(1) of this section.  38 C.F.R. 
§ 3.1(y)(3).  

In its July 2008 remand, the Board directed that the RO 
review the applicable provisions of Veterans Benefits Manual 
MR-21-MR and prepare an administrative decision regarding the 
Veteran's POW status.  In November 2008, the RO issued an 
administrative decision that determined the Veteran was not a 
former prisoner of war.  The RO found that the Veteran was 
not on the Department of Defense listing of former prisoners 
of war.  In response to multiple Personnel Information 
Exchange System requests, the National Personnel Records 
Center, operated by the National Archives and Records 
Administration (NARA), found no service department or other 
records of POW status for the Veteran.  The Director of the 
Compensation and Pension Service approved the decision.  
Further, in correspondence addressed to the appellant in June 
2004, a representative of the Military Personnel Records 
Department of NARA also discussed that agency's search and 
noted that no records were located to verify POW status.  The 
Board concludes that there was substantial compliance by the 
RO with the provisions of the remand.  

The Board also conducted a review of the claims file 
including an assessment of the lay evidence provided by the 
Veteran, the appellant, and a medical provider.  

Service personnel records are limited to an Enlisted Record 
and Report of Separation (Form WD AGO 53-55) for two periods 
of service.  The wartime record showed that the Veteran was a 
rifleman in Company B of the 110th Infantry Regiment and 
participated in operations in Normandy, Northern France, 
Rhineland, and Central Europe.  The Regiment arrived in 
theater in April 1944 and departed in July 1945.  The Veteran 
received the Combat Infantryman Badge (CIB).  Neither the 
separation record nor a final payment worksheet dated in 
September 1945 indicated that the Veteran was a paratrooper 
or that he was paid parachute pay.  The post-war service 
record showed that the Veteran served as a cook in the 4th 
Signal Battalion at Fort Bragg, North Carolina.  The record 
does not show paratrooper training or qualifications.  

In a November 1999 claim for pension benefits, the Veteran 
indicated that he had never been a prisoner of war.  In 
January 2002 initial psychiatric assessment, the Veteran 
reported that he was a combat veteran but did not wish to 
discuss his experiences.  In February 2002, a VA social 
worker noted the Veteran's report that he "went through the 
Normandy invasion" and that he was captured by German 
soldiers, detained for three days, escaped with the help of 
the "underground," and returned to his unit.  In August 
2002, the Veteran reported to a VA examiner that he was a 
paratrooper, landing 20 minutes prior to the amphibious 
assault, and was present at Omaha Beach.  He reported that he 
was later captured by German soldiers but was freed by the 
French resistance after three days.  In a November 2001 
statement, the Veteran reported that he had been taken 
prisoner and held at "Stalag 6" (a camp in East Prussia) 
for several weeks.   

In a June 2004 letter, a private physician noted that the 
Veteran had discussed his wartime experiences with him on 
several occasions. The physician noted the Veteran's report 
of service in the 110th Infantry Regiment and that he was a 
paratrooper dropped behind enemy positions on the night of 
June 5-6, 1944.  The Veteran reported that he was taken 
prisoner by a German patrol for three weeks and until he 
escaped with the assistance of the French underground.  The 
Veteran reported that he was awarded an "Airborne medal."  

In statements in August 2003, June 2004, and April 2009, and 
at a Board hearing, the appellant described the Veteran's 
parachute drop, capture, and escape as she had learned from 
the Veteran.  She stated that these experiences were the 
subject of the Veteran's recurrent intrusive thoughts and 
nightmares.  She further stated that the Veteran had told her 
that he had broken his back and received shrapnel wound in 
the leg.  The appellant stated that she had found an airborne 
pin or medal in the Veteran's possessions and that his mother 
had the Veteran's Silver Star Medal.  

The Board concludes that the weight of the evidence is that 
the Veteran was not a prisoner of war.  The Board places 
greatest probative weight on the results of the search of 
service department and other records by NARA that failed to 
identify or recover information to verify the Veteran's 
prisoner of war status.  Records in the claims file and the 
history of the Veteran's unit show that the Veteran's unit 
engaged in sustained combat operations starting in July 1944 
until the end of the conflict in Europe.  However, the Board 
places less probative weight on the Veteran's, the 
appellant's, and the private physicians statements of the 
specific circumstances of his detention because they are 
inconsistent with his military records.  In his initial claim 
for benefits, the Veteran denied that he had been a prisoner 
of war.  The Veteran never indicated that he had been 
attached to any unit other than a company in the 110th 
Infantry regiment which was not an airborne unit and did not 
arrive in Normandy until July 1944.  Military records do not 
show that the Veteran was trained, qualified, or served as a 
paratrooper, nor do they show that he was wounded in action 
or received combat awards other than the CIB.  Further, his 
reports of the location and length of detention were not 
consistent.  He reported detention in a German POW camp and 
in France for periods of three days to several weeks.  The 
appellant's and private physician's statements were based on 
discussions with the Veteran and no other sources. 

As the Veteran was not a prisoner of war and was not 
receiving compensation for a permanent and total disability 
for ten or more years preceding his death, the Board 
regrettably concludes that Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 is not warranted.  The 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO denied the appellant's claim for a survivor's pension 
based on income limitations in June 2005.  The appellant is 
advised to consider a new claim for pension if her income has 
decreased or she has incurred excludable expenses.  

 
	(CONTINUED ON NEXT PAGE)



ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1310 including service connection for the cause of the 
veteran's death is denied. 

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.    



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


